Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIGS. 2 (numerals 205, 212) and 3A-3C are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in Table 3 in ¶ [0060], the first cell has a typo. Remove the “3” in “3*Cluster1”.  
Appropriate correction is required.
Claim Objections
Claims 1-4, 7-11, and 14-18 are objected to because of the following informalities:
Remove the comma from “look-up, and the attention layer” in 
CLAIM 1 L 8 from top and L 7 from bottom
CLAIM 8 L 8 from top and L 5 from bottom
CLAIM 15 L 11 from top and L 6 from bottom
Remove the comma from “user latent vector, and the item latent vector” in
CLAIM 1 L 5 from bottom
CLAIM 8 L 4 from bottom
CLAIM 15 L 5 from bottom
Remove the comma from “the user, and the item” in 
CLAIM 1 L 3 from bottom
CLAIM 8 L 2 from bottom
CLAIM 15 L 3 from bottom
Examiner respectfully requests Applicant to correct similar comma splices in dependents 2-4, 7, 9-11, 14, and 16-18. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Neural Collaborative Filtering” to He et al. (published Aug. 16, 2017), hereinafter He, in view of “Attentive collaborative filtering: Multimedia recommendation with item-and component-level attention” (Aug. 2017) to Chen et al, and further in view of “GPU Computing” to Hanley (2016), hereinafter Hanley, as evidenced by Stack Overflow "Word Embedding, LookupTable, Word Embedding Visualizations" (Jul 3, 2017), hereinafter Stack Overflow. 
Figure 2 from He p. 3 is reproduced below.

    PNG
    media_image1.png
    535
    915
    media_image1.png
    Greyscale

He Fig. 2
Regarding claim 1, He teaches: A computer-implemented method for… neural collaborative filtering for modeling implicit feedback, the method being executed by one or more processors and comprising: (Processor is inherent in He § 4.1 Experiments. Regarding the limitation “attentive neural collaborative filtering for modeling implicit feedback”, He teaches this on p. 2, col 2: “This work addresses the aforementioned research problems by formalizing a neural network modelling approach for collaborative filtering. We focus on implicit feedback, which indirectly reflects users’ preference through behaviours”.)
providing, by the one or more processors, a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, the user vector being representative of a user; (He p. 3, § 3.1 ¶ 1 teaches a feature vector that describes user u:

    PNG
    media_image2.png
    66
    487
    media_image2.png
    Greyscale
 
Figure 2 shows that feature vector                         
                            
                                
                                    v
                                
                                
                                    u
                                
                                
                                    U
                                
                            
                        
                     comprises multiple attributes each with a value 0 or 1.)
determining, by the one or more processors, a user latent vector by processing the user vector…  (Fig. 2 illustrates determining a user latent vector by processing input user vector u through an embedding layer. He p. 3, col. 2, first full paragraph teaches: “Above the input layer is the embedding layer; it is a fully connected layer that projects the sparse representation to a dense vector. The obtained user… embedding can be seen as the latent vector for user… in the context of latent factor model.”)
and for each item in a set of items: 
providing, by the one or more processors, an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, (He p. 3, § 3.1 ¶ 1 teaches a feature vector that describes item i:

    PNG
    media_image2.png
    66
    487
    media_image2.png
    Greyscale
 
Figure 2 shows that feature vector                         
                            
                                
                                    v
                                
                                
                                    i
                                
                                
                                    I
                                
                            
                        
                     comprises multiple attributes each with a value 0 or 1.)
determining, by the one or more processors, an item latent vector by processing the item vector… (Fig. 2 illustrates determining an item latent vector by processing the input item vector i through the embedding layer. He p. 3, col. 2, first full paragraph teaches: “Above the input layer is the embedding layer; it is a fully connected layer that projects the sparse representation to a dense vector. The obtained… (item) embedding can be seen as the latent vector for… (item) in the context of latent factor model.”)
processing, by the one or more processors, the user latent vector, and the item latent vector through multiple fully connected layers to extract higher order features, and learn relationships between the user, and the item, and (He p. 3, col. 2, first full paragraph teaches: “The user embedding and item embedding are then fed into a multi-layer neural architecture, which we term as neural collaborative filtering layers, to map the latent vectors to prediction scores. Each layer of the neural CF layers can be customized to discover certain latent structures of user–item interactions.” This is illustrated by the Neural CF Layers Layer 1, Layer 2,… Layer X in Fig. 2)
to provide a user-item score that represents a compatibility between the user and the item. (He end of p. 3-4 teaches:

    PNG
    media_image3.png
    76
    577
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    27
    426
    media_image4.png
    Greyscale

This is illustrated by the Output Layer in Fig. 2)	

He teaches neural collaborative filtering. He also teaches a fully-connected embedding layer for processing the input user vector u and the input item vector i to obtain user and item latent vectors. However, He does not explicitly teach: 
attentive [neural collaborative filtering]
[processing the user/item vector] through an attribute embedding look-up, and an attention layer; and
But Chen teaches: attentive [neural collaborative filtering] and processing a vector through an attention layer Chen teaches an attention layer on p. 438, where ACF means attentive collaborative filtering:

    PNG
    media_image5.png
    556
    582
    media_image5.png
    Greyscale

	He and Chen are in the same field of endeavor as the claimed invention, namely, neural collaborative filtering and attentive collaborative filtering, respectively. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen’s system into He’s system by processing input user and item vectors through an attention layer, with a motivation to rank a user’s preference for new items based on those already seen. (§4.1 first sentence)
	The combination of He and Chen above teaches processing the user and item input vectors through an attention layer to achieve latent user and item vectors; however, the combination does not through an attribute embedding look-up preceding the attention layer.
	But Hanley teaches: processing a vector through an attribute embedding look-up (Hanley teaches on page 17: “Texture memory can be good for read-only memory like lookup tables”). 
	Hanley is in the same field of endeavor as the claimed invention, namely, GPU computing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into the combination of He and Chen’s system by processing the user and item input vectors through respective lookup tables preceding the attention layers. 
A motivation for the combination to conserve memory, as evidenced by Stack Overflow (“One-hot cost a lot of memory to store zeros. Thus, I suggest randomly init embedding matrix if you don't have one. Store dataset as index, and use index to look up embedding vector…. Use the "INDEX" to look-up in lookup table. Turn dog into 0, cat into 1. One-hot vector and index contain same information, but one-hot cost more memory to store.”).

Regarding claim 2, the combination of He, Chen and Hanley of claim 1 teaches: The method of claim 1, 
Further, He teaches: wherein processing further comprises concatenating the user latent vector, and the item latent vector. (He p. 4, § 3.3 teaches: “Since NCF adopts two pathways to model users and items, it is intuitive to combine the features of two pathways by concatenating them.” Concatenating user and item latent vectors is also taught by Fig. 3 below)

    PNG
    media_image6.png
    344
    618
    media_image6.png
    Greyscale


Regarding claim 3, the combination of He, Chen and Hanley of claim 1 teaches: The method of claim 1, 
Further, He teaches: a plurality of user latent vectors, and a plurality of item latent vectors. (A plurality of user and item latent vectors are utilized during experiments in He § 4.1 Experiments) However He does not explicitly teach: caching. But Hanley teaches: caching (p. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into combination of He, Chen and Hanley’s system by caching user and item latent vectors, with a motivation of access data fast (Hanley p. 17).

Regarding claim 4, the combination of He, Chen and Hanley of claim 1 teaches: The method of claim 1, 
	He teaches: further comprising… the plurality of user latent vectors, and item latent vectors as respective matrices. (User latent vectors and item latent vectors are stored as matrices during experiments in He § 4.1 Experiments. A vector is an Nx1 or 1xN matrix.)
Hanley teaches: transferring a plurality of user latent vectors, and a plurality of item latent vectors from random access memory (RAM) to video RAM (VRAM), and storing (Hanley teaches using texture memory, interpreted as video RAM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into combination of He, Chen and Hanley’s system by storing the user and item latent vectors as matrices in VRAM, with a motivation of access data fast (Hanley p. 17).

Regarding claim 5, the combination of He, Chen and Hanley of claim 1 teaches: The method of claim 1, 
	Further, He teaches, executing a selection algorithm… to select one or more items from the set of items to recommend to the user. (Items are selected during evaluation. He in p. 6, col. 1, Evaluation Protocols teaches a test of selecting items: “we followed the common strategy [6, 21] that randomly samples 100 items that are not interacted by the user, ranking the test item among the 100 items.”)
However, the combination of He, Chen and Hanley above does not explicitly teach: using a graphical processor unit (GPU)
But Hanley teaches: using a graphical processor unit (GPU) (Hanley pp. 1, 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into the combination of He, Chen and Hanley’s system of claim 1 by replacing the processor from He with a GPU from Hanley, with a motivation to perform faster computations (Hanley, p. 1).

Regarding claim 6, the combination of He, Chen and Hanley of claim 5 teaches: The method of claim 5, 
Further, He teaches: wherein the one or more items are selected based on respective user-item scores. (Items are selected during evaluation. He in p. 6, col. 1, Evaluation Protocols teaches a test of selecting items: “we followed the common strategy [6, 21] that randomly samples 100 items that are not interacted by the user, ranking the test item among the 100 items.”)

Regarding claim 7, the combination of He, Chen and Hanley of claim 1 teaches: The method of claim 1, 
Further, He teaches: wherein the attention layer automatically determines weights to be applied to respective user attributes in the user vector, and item attributes in the item vector. (He’s embedding layer “automatically determines weights” during training. He p. 3, col. 2, first full paragraph:

    PNG
    media_image7.png
    84
    494
    media_image7.png
    Greyscale
)

Regarding claim 8, He teaches: A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors (Storage medium and processor are inherent in He § 4.1 Experiments)
to perform operations for… neural collaborative filtering for modeling implicit feedback, the operations comprising: 
providing a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, the user vector being representative of a user; (He p. 3, § 3.1 ¶ 1 teaches a feature vector that describes user u:

    PNG
    media_image2.png
    66
    487
    media_image2.png
    Greyscale
 
Figure 2 shows that feature vector                         
                            
                                
                                    v
                                
                                
                                    u
                                
                                
                                    U
                                
                            
                        
                     comprises multiple attributes each with a value 0 or 1.)
determining a user latent vector by processing the user vector… (Fig. 2 illustrates determining a user latent vector by processing input user vector u through an embedding layer. He p. 3, col. 2, first full paragraph teaches: “Above the input layer is the embedding layer; it is a fully connected layer that projects the sparse representation to a dense vector. The obtained user… embedding can be seen as the latent vector for user… in the context of latent factor model.”)
for each item in a set of items: 
providing an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, (He p. 3, § 3.1 ¶ 1 teaches a feature vector that describes item i:

    PNG
    media_image2.png
    66
    487
    media_image2.png
    Greyscale
 
Figure 2 shows that feature vector                         
                            
                                
                                    v
                                
                                
                                    i
                                
                                
                                    I
                                
                            
                        
                     comprises multiple attributes each with a value 0 or 1.)
determining an item latent vector by processing the item vector… (Fig. 2 illustrates determining an item latent vector by processing the input item vector i through the embedding layer. He p. 3, col. 2, first full paragraph teaches: “Above the input layer is the embedding layer; it is a fully connected layer that projects the sparse representation to a dense vector. The obtained… (item) embedding can be seen as the latent vector for… (item) in the context of latent factor model.”)
processing the user latent vector, and the item latent vector through multiple fully connected layers to extract higher order features, and learn relationships between the user, and the item, and (He p. 3, col. 2, first full paragraph teaches: “The user embedding and item embedding are then fed into a multi-layer neural architecture, which we term as neural collaborative filtering layers, to map the latent vectors to prediction scores. Each layer of the neural CF layers can be customized to discover certain latent structures of user–item interactions.” This is illustrated by the Neural CF Layers Layer 1, Layer 2,… Layer X in Fig. 2)
to provide a user-item score that represents a compatibility between the user and the item. (He end of p. 3-4 teaches:

    PNG
    media_image3.png
    76
    577
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    27
    426
    media_image4.png
    Greyscale

This is illustrated by the Output Layer in Fig. 2)	

He teaches neural collaborative filtering. He also teaches a fully-connected embedding layer for processing the input user vector u and the input item vector i to obtain user and item latent vectors. However, He does not explicitly teach: 
attentive [neural collaborative filtering]
[processing the user/item vector] through an attribute embedding look-up, and an attention layer; and
But Chen teaches: attentive [neural collaborative filtering] and processing a vector through an attention layer Chen teaches an attention layer on p. 438, where ACF means attentive collaborative filtering:

    PNG
    media_image5.png
    556
    582
    media_image5.png
    Greyscale

	He and Chen are in the same field of endeavor as the claimed invention, namely, neural collaborative filtering and attentive collaborative filtering, respectively. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen’s system into He’s system by processing input user and item vectors through an attention layer, with a motivation to rank a user’s preference for new items based on those already seen. (§4.1 first sentence)
	The combination of He and Chen above teaches processing the user and item input vectors through an attention layer to achieve latent user and item vectors; however, the combination does not through an attribute embedding look-up preceding the attention layer.
	But Hanley teaches: processing a vector through an attribute embedding look-up (Hanley teaches on page 17 “Texture memory can be good for read-only memory like lookup tables). 
	Hanley is in the same field of endeavor as the claimed invention, namely, GPU computing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into the combination of He and Chen’s system by processing the user and item input vectors through respective lookup tables preceding the attention layers. A motivation for the combination is that “One-hot cost a lot of memory to store zeros. Thus, I suggest randomly init embedding matrix if you don't have one. Store dataset as index, and use index to look up embedding vector” ("Word Embedding, LookupTable, Word Embedding Visualizations" question on Stack Overview, answered by user Haha TTpro on Jul 3, 2017).

Regarding claim 9, the combination of He, Chen and Hanley of claim 8 teaches: The computer-readable storage medium of claim 8, 
Further, He teaches: wherein processing further comprises concatenating the user latent vector, and the item latent vector. (He p. 4, § 3.3 teaches: “Since NCF adopts two pathways to model users and items, it is intuitive to combine the features of two pathways by concatenating them.” Concatenating user and item latent vectors is also taught by Fig. 3.)

Regarding claim 10, the combination of He, Chen and Hanley of claim 8 teaches: The computer-readable storage medium of claim 8, 
a plurality of user latent vectors, and a plurality of item latent vectors. (A plurality of user and item latent vectors are utilized during experiments in He § 4.1 Experiments) However He does not explicitly teach: caching. But Hanley teaches: caching (p. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into combination of He, Chen and Hanley’s system by caching user and item latent vectors, with a motivation of access data fast (Hanley p. 17).

Regarding claim 11, the combination of He, Chen and Hanley of claim 8 teaches: The computer-readable storage medium of claim 8, 
He teaches: further comprising… the plurality of user latent vectors, and item latent vectors as respective matrices. (User latent vectors and item latent vectors are stored as matrices during experiments in He § 4.1 Experiments. A vector is an Nx1 or 1xN matrix.)
Hanley teaches: transferring a plurality of user latent vectors, and a plurality of item latent vectors from random access memory (RAM) to video RAM (VRAM), and storing (Hanley teaches using texture memory, interpreted as video RAM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into combination of He, Chen and Hanley’s system by storing the user and item latent vectors as matrices in VRAM, with a motivation of access data fast (Hanley p. 17).

Regarding claim 12, the combination of He, Chen and Hanley of claim 8 teaches: The computer-readable storage medium of claim 8, 
executing a selection algorithm… to select one or more items from the set of items to recommend to the user. (Items are selected during evaluation. He in p. 6, col. 1, Evaluation Protocols teaches a test of selecting items: “we followed the common strategy [6, 21] that randomly samples 100 items that are not interacted by the user, ranking the test item among the 100 items.”)
However, the combination of He, Chen and Hanley above does not explicitly teach: using a graphical processor unit (GPU)
But Hanley teaches: using a graphical processor unit (GPU) (Hanley pp. 1, 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into the combination of He, Chen and Hanley’s system by replacing the processor from He with a GPU from Hanley, with a motivation to perform faster computations (Hanley, p. 1).

Regarding claim 13, the combination of He, Chen and Hanley of claim 12 teaches: The computer-readable storage medium of claim 12, 
Further, He teaches: wherein the one or more items are selected based on respective user-item scores. (Items are selected during evaluation. He in p. 6, col. 1, Evaluation Protocols teaches a test of selecting items: “we followed the common strategy [6, 21] that randomly samples 100 items that are not interacted by the user, ranking the test item among the 100 items.”)

Regarding claim 14, the combination of He, Chen and Hanley of claim 8: The computer-readable storage medium of claim 8, 
Further, He teaches: wherein the attention layer automatically determines weights to be applied to respective user attributes in the user vector, and item attributes in the item vector. (He’s 

    PNG
    media_image7.png
    84
    494
    media_image7.png
    Greyscale
)


Regarding claim 15, He teaches: A system, comprising: 
a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to (Computing device and storage medium are inherent in He § 4.1 Experiments)
perform operations for… neural collaborative filtering for modeling implicit feedback, the operations comprising: 
providing a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, the user vector being representative of a user; (He p. 3, § 3.1 ¶ 1 teaches a feature vector that describes user u:

    PNG
    media_image2.png
    66
    487
    media_image2.png
    Greyscale
 
Figure 2 shows that feature vector                         
                            
                                
                                    v
                                
                                
                                    u
                                
                                
                                    U
                                
                            
                        
                     comprises multiple attributes each with a value 0 or 1.)
determining a user latent vector by processing the user vector… (Fig. 2 illustrates determining a user latent vector by processing input user vector u through an embedding layer. He p. 3, col. 2, first full paragraph teaches: “Above the input layer is the embedding layer; it is a fully connected layer that projects the sparse representation to a dense vector. The obtained user… embedding can be seen as the latent vector for user… in the context of latent factor model.”)
for each item in a set of items: 
providing an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, (He p. 3, § 3.1 ¶ 1 teaches a feature vector that describes item i:

    PNG
    media_image2.png
    66
    487
    media_image2.png
    Greyscale
 
Figure 2 shows that feature vector                         
                            
                                
                                    v
                                
                                
                                    i
                                
                                
                                    I
                                
                            
                        
                     comprises multiple attributes each with a value 0 or 1.)
determining an item latent vector by processing the item vector… (Fig. 2 illustrates determining an item latent vector by processing the input item vector i through the embedding layer. He p. 3, col. 2, first full paragraph teaches: “Above the input layer is the embedding layer; it is a fully connected layer that projects the sparse representation to a dense vector. The obtained… (item) embedding can be seen as the latent vector for… (item) in the context of latent factor model.”)
processing the user latent vector, and the item latent vector through multiple fully connected layers to extract higher order features, and learn relationships between the user, and the item, and (He p. 3, col. 2, first full paragraph teaches: “The user embedding and item embedding are then fed into a multi-layer neural architecture, which we term as neural collaborative filtering layers, to map the latent vectors to prediction scores. Each layer of the neural CF layers can be customized to discover certain latent structures of user–item interactions.” This is illustrated by the Neural CF Layers Layer 1, Layer 2,… Layer X in Fig. 2)
to provide a user-item score that represents a compatibility between the user and the item. (He end of p. 3-4 teaches:

    PNG
    media_image3.png
    76
    577
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    27
    426
    media_image4.png
    Greyscale

This is illustrated by the Output Layer in Fig. 2)	

He teaches neural collaborative filtering. He also teaches a fully-connected embedding layer for processing the input user vector u and the input item vector i to obtain user and item latent vectors. However, He does not explicitly teach: 
attentive [neural collaborative filtering]
[processing the user/item vector] through an attribute embedding look-up, and an attention layer; and
But Chen teaches: attentive [neural collaborative filtering] and processing a vector through an attention layer Chen teaches an attention layer on p. 438, where ACF means attentive collaborative filtering:

    PNG
    media_image5.png
    556
    582
    media_image5.png
    Greyscale

	He and Chen are in the same field of endeavor as the claimed invention, namely, neural collaborative filtering and attentive collaborative filtering, respectively. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen’s system into He’s system by processing input user and item vectors through an attention layer, with a motivation to rank a user’s preference for new items based on those already seen. (§4.1 first sentence)
	The combination of He and Chen above teaches processing the user and item input vectors through an attention layer to achieve latent user and item vectors; however, the combination does not through an attribute embedding look-up preceding the attention layer.
	But Hanley teaches: processing a vector through an attribute embedding look-up (Hanley teaches on page 17 “Texture memory can be good for read-only memory like lookup tables). 
	Hanley is in the same field of endeavor as the claimed invention, namely, GPU computing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into the combination of He and Chen’s system by processing the user and item input vectors through respective lookup tables preceding the attention layers. A motivation for the combination is that “One-hot cost a lot of memory to store zeros. Thus, I suggest randomly init embedding matrix if you don't have one. Store dataset as index, and use index to look up embedding vector” ("Word Embedding, LookupTable, Word Embedding Visualizations" question on Stack Overview, answered by user Haha TTpro on Jul 3, 2017).

Regarding claim 16, the combination of He, Chen and Hanley of claim 15 teaches: The system of claim 15, 
Further, He teaches: wherein processing further comprises concatenating the user latent vector, and the item latent vector. (He p. 4, § 3.3 teaches: “Since NCF adopts two pathways to model users and items, it is intuitive to combine the features of two pathways by concatenating them.” Concatenating user and item latent vectors is also taught by Fig. 3.)


Regarding claim 17, the combination of He, Chen and Hanley of claim 15 teaches: The system of claim 15, 
a plurality of user latent vectors, and a plurality of item latent vectors. (A plurality of user and item latent vectors are utilized during experiments in He § 4.1 Experiments) However He does not explicitly teach: caching. But Hanley teaches: caching (p. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into combination of He, Chen and Hanley’s system by caching user and item latent vectors, with a motivation of access data fast (Hanley p. 17).

Regarding claim 18, the combination of He, Chen and Hanley of claim 15 teaches: The system of claim 15, 
He teaches: further comprising… the plurality of user latent vectors, and item latent vectors as respective matrices. (User latent vectors and item latent vectors are stored as matrices during experiments in He § 4.1 Experiments. A vector is an Nx1 or 1xN matrix.)
Hanley teaches: transferring a plurality of user latent vectors, and a plurality of item latent vectors from random access memory (RAM) to video RAM (VRAM), and storing (Hanley teaches using texture memory, interpreted as video RAM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into combination of He, Chen and Hanley’s system by storing the user and item latent vectors as matrices in VRAM, with a motivation of access data fast (Hanley p. 17).

Regarding claim 19, the combination of He, Chen and Hanley of claim 15 teaches: The system of claim 15, 
executing a selection algorithm… to select one or more items from the set of items to recommend to the user. (Items are selected during evaluation. He in p. 6, col. 1, Evaluation Protocols teaches a test of selecting items: “we followed the common strategy [6, 21] that randomly samples 100 items that are not interacted by the user, ranking the test item among the 100 items.”)
However, the combination of He, Chen and Hanley above does not explicitly teach: using a graphical processor unit (GPU)
But Hanley teaches: using a graphical processor unit (GPU) (Hanley pp. 1, 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hanley’s system into the combination of He, Chen and Hanley’s system by replacing the processor from He with a GPU from Hanley, with a motivation to perform faster computations (Hanley, p. 1).

Regarding claim 20, the combination of He, Chen and Hanley of claim 19 teaches: The system of claim 19, 
Further, He teaches: wherein the one or more items are selected based on respective user-item scores. (Items are selected during evaluation. He in p. 6, col. 1, Evaluation Protocols teaches a test of selecting items: “we followed the common strategy [6, 21] that randomly samples 100 items that are not interacted by the user, ranking the test item among the 100 items.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2019/0278378 (filed 2018-03-09) to Yan et al. teaches a touchpoint attribution attention neural network to make touchpoint predictions based on a user profile. Figs. 4A-4C illustrate embedding, encoding, attention, classification, and loss layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122